Citation Nr: 0328505	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-14 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for sinusitis 
with rhinitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


REMAND

The veteran had active duty from May 1945 to December 1946.
An appeal for an increased disability rating for sinusitis 
was denied in a final Board decision of December 2000.  In a 
claim received in March 2002, the veteran asserted that the 
impairment resulting from his service-connected sinusitis had 
worsened and requested an increase in the disability rating 
assigned.  He noted that he had recently been prescribed 
antibiotics for sinusitis by the Department of Veterans 
Affairs (VA) medical facility in Hattiesburg and that he 
received treatment from his private physician as well.  

One of the criteria for rating sinusitis is the number of 
incapacitating episodes of sinusitis experienced per year by 
the veteran.  Therefore, proper evaluation of a claim for an 
increased rating for sinusitis requires that complete medical 
records are available for the time period at issue.  
38 C.F.R. § 4.97, Diagnostic Code 6513.

The Regional Office (RO) obtained VA treatment reports 
reflecting treatment provided in 2001 and through February 
2002.  Because the veteran's claim was filed in March 2002, 
the most probative and relevant evidence would consist of 
reports of treatment provided one year prior to the claim and 
provided subsequent to the date of claim.  See 38 C.F.R. 
§ 3.400(o)(2).  Furthermore, the veteran has indicated that 
he fills his prescriptions at the VA pharmacy.  Therefore, 
these records for the appropriate time frame should be 
obtained as well.  

The RO also obtained copies of private medical treatment 
reports dated through March 2002.  Additionally, the veteran 
has submitted copies of reports reflecting treatment provided 
in May 2002 and July 2002.  However, in a September 2002 
statement, he indicated that he had recently recovered from a 
six-week episode of postnasal drip, which was treated with 
antibiotics.  Records reflecting this treatment should also 
be obtained prior to further review of the veteran's claim.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, the veteran was 
provided with a 30-day period in which to respond in an April 
2002 letter from the Regional Office (RO).  As this appeal is 
being remanded to cure an evidentiary defect, the RO must 
take this opportunity to inform the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice regarding his 
claims.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should obtain all records of 
medical treatment afforded to the veteran 
at the VA facilities in Jackson and 
Hattiesburg subsequent to February 2002.  
VA pharmacy records should also be 
obtained.

3.  The RO should ascertain whether the 
veteran has received private medical 
treatment for sinusitis complaints 
subsequent to July 2002.  If so, after 
securing the necessary release, the RO 
should obtain these records.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


